﻿Mr. President, I am very pleased to convey to you, on behalf of the Government and the people of Honduras, our warmest congratulations on your election to the presidency of the thirty-fourth regular session of the General Assembly of the United Nations. We are all fully aware of your dedication to promoting the lofty aims of our Organization, particularly with reference to decolonization and the ongoing and necessary struggle against the odious policy of apartheid. World opinion is also very much aware of the great efforts that the United Republic of Tanzania, under the leadership of President Julius Nyerere, has exerted in various forums in favour of the African continent and world peace, so that, in electing you President of this great Assembly, we have also paid a tribute to the nation which you so worthily represent.
297.	We also express warm greetings to the Secretary-General, Mr. Kurt Waldheim, for the tact and excellence with which he is carrying out his important functions. The United Nations is the best machinery available to the international community for maintaining peace and promoting co-operation among nations, and our country would like to see, instead of the bitter censure directed against it, a renewal of confidence in its bodies and an attempt to improve its effectiveness by means of a serious commitment by Member States to carry out its recommendations and programmes.
298.	We also hail with great joy and optimism for the future the accession of Saint Lucia to freedom as well as its admission to the United Nations.
299.	With regard to disarmament, the results of the tenth special session have as yet not materialized, but it must be recognized that the States members of the Committee on Disarmament have with renewed purpose undertaken the consideration of various important problems relating to the comprehensive programme and the action that is needed so that as of 1980 we may have achieved an effective disarmament decade.
300.	Today more than ever the arms race is obviously absurd and morally unjustifiable. Weapons do not only cause destruction, suffering and death; the very fact of manufacturing or acquiring them by way of enormous investments of money, together with the idea of the production of weapons as a necessary component of the economies of the highly industrialized countries, pre-supposes erroneous concepts which cannot be accepted. At this time, it is not possible to imagine that, while millions of human beings are dying from hunger, cold, poverty, disease and so many other gifts of the horsemen of the apocalypse, the highly developed Powers are devoting astronomical sums to the production of cannon, missiles and nuclear devices capable of causing the rapid and complete extermination 01 mankind. In this connexion the most authoritative statistics indicate that the largest centres of military power in the world have arsenals sufficient to destroy each other 15 times over. What do you think of that? And the gravest aspect of this tragedy is that, even though these weapons are instruments of death, their effect is not final; they will leave in their wake, after the ruins and smouldering embers, lingering hatreds and vengeance, so that for centuries thereafter the Biblical story of Cain and Abel will be relived.
301.	The supreme value in international life must therefore be justice, and more specifically social justice, the essential basis for peace, since the serious disturbances in the contemporary world are without doubt caused by the unjust distribution of benefits and opportunities. On the other hand, if we set aside the use or threat of use of force as a means to do battle in today's world, the only means left is dialogue, in other words, communication between people setting aside questions of race, beliefs or frontiers, in order to overcome the enormous gaps separating men. Hence, our conviction that all disputes can be resolved by means of peaceful procedures established by international law, so long as the sun shines equally on all.
302.	We hope that the second SALT Treaty will be ratified by the United States and the Soviet Union be-cause, although it represents a partial measure, it is a step in the right direction, which we must support for the sake of detente so that the peoples desirous of living in peace and free from pressure and fear will have their security enhanced.
303.	In the past year peace agreements between Israel and Egypt have been concluded in a way which our country applauds, convinced as we are that such complicated and difficult problems can be resolved when goodwill and the desire for co-operation are brought to ear. It is to be hoped that these first steps will cement future good relations between the Arab and Israeli peoples, thus bringing permanent harmony to the Middle East.
304.	We are also following with hope the development of the programme for autonomy of the Palestinian people, confident that, with the future in mind and with justice, effective participation will be given to its representatives in the preparation and implementation of that programme.
305.	While Lebanon is still a prey to violence and overt foreign interference, which only worsens the crisis, Honduras wishes to appeal yet again for an end to this fratricidal struggle among the Lebanese people and to the artificial and harmful internationalization of the conflict.
306.	Honduras continues to support the efforts, both of the Secretary-General and his Special Representative for Namibia, to obtain the necessary co-operation of South Africa to implement Security Council resolutions 385 (1976) and 435 (1978).
307.	The international community, through the United Nations, is directly responsible for the fate of this valiant people and it must leave no stone unturned in its efforts to ensure its prompt independence without any territorial subordination. The five Western Powers must carry out the commitment they entered into to hold free elections in Namibia under effective United Nations supervision and with the active participation of SWAPO.
308.	With regard to Zimbabwe-Rhodesia, the latest plans and events are encouraging regarding a solution to a highly explosive situation and the attempt to put an end to the iniquitous racial discrimination suffered by its people through the establishment of an effective system of democracy; a system which would achieve a balance among the rights of the majorities and the minorities; a path that would enable a country torn by ethnic, social and religious divisions to overcome its difficulties and harmoniously join the community of nations.
309.	The talks in Lusaka between the front-line States and the United Kingdom, the recommendations of the Meeting of Heads of Government of Commonwealth Countries and the results of the Constitutional Conference now being held in London should therefore be firmly supported.
310.	With regard to South Africa, international pressure in the form of economic sanctions against other regimes should convince that country of the futility and danger of its policy of supporting positions of the most extreme domination; equally this pressure should make it understand that the apartheid policy can only give rise to insurrection in South Africa and spark off a conflict of incalculable proportions throughout southern Africa.
311.	Ten years ago my country became involved in a military conflict with the neighbouring Republic of El Salvador. This created an abnormal situation, which unfortunately remains unresolved. Honduras is a peace-loving country and its foreign policy is based on the principles of the United Nations Charter and of the Charter of the Organization of American States [OAS], which categorically prohibit the use of force, stating that force can only be employed as a means of self- defence, as was our case in 1969.
312.	Thus after various attempts at negotiation, in December 1977 we began a process of mediation, led by the eminent statesman, Mr. Jose Luis Bustamente y Rivero, under whose wise leadership the parties have completed the written stage of the procedure. There now remains the oral stage, in which, once the general treaty has been signed, all existing differences between both nations will be globally resolved.
313.	Honduras, by tradition and by conviction, has always placed its trust in the procedures established by international law as the only civilized means of resolving disputes between States. Therefore it has taken part and will continue to take part most sincerely and constructively in mediation, and that is why it welcomes the recent statement by the highest authorities in El Salvador to the effect that that country is more than willing to discuss the matter of frontiers and thus reach a final solution of the dispute. If it should prove impossible to resolve some of the points or aspects in dispute within the mediation process, then these will be put before the International Court of Justice for a ruling, as we have unshakable trust and faith in the effectiveness, wisdom and soundness of that Court.
314.	For almost a year the Central American isthmus has been rent by civil war in the sister Republic of Nicaragua. From the outset, the Government of Honduras declared its absolute neutrality in the conflict and scrupulously applied, in accordance with the United Nations Charter and the Charter of the OAS, the principles of non-interference in the internal affairs of other States and respect for the free self-determination of peoples.
315.	However, I should make it clear here that my country's attitude dates from much earlier, since in 1907, when there were no international organizations or bodies, Honduras, in an inter-Central American document known in the annals of international law as the Washington Pacts, declared its perpetual neutrality in any conflict which might arise between two or more countries in the Central American isthmus.
316.	I regard it as unnecessary to say that neutrality is not the same thing as indifference. No one could be indifferent to the death of more than 40,000 men, women and children, or to the fate of three times as many disabled, impoverished victims of war. Neither could one be indifferent to the systematic and indiscriminate devastation of towns and villages with the consequent destruction of factories, shops and all sources of production.
317.	Honduras furthermore in its own territory shared the tragedy of the helpless, when it received more than 50,000 Nicaraguans who were fleeing from war. In refugee camps administered by the Honduran Red Cross, by improvising shelter and even receiving people into our own homes, we have given constant and unfaltering aid, because our Government and people are convinced of the imperative need to help a brother people unjustly subjected to the most terrible tests. While seriously limited in its activities by obstacles of an economic order, our Government called for and obtained international aid, and here I wish to state our thanks for the altruistic and effective action taken by the Office of the United Nations High Commissioner for Refugees, the International Red Cross, the OAS and by various friendly Governments, without whose valuable co-operation it would not have been possible for us to have assumed such a burden.
318.	I can add that, with the setting up of a new regime in Nicaragua, the great majority of refugees have returned home, although afterwards, because of this same war, several thousand more came and these have been treated in exactly the same way as those who preceded them. At present we have about 13,000 refugees and our Government will continue to help those who are genuine refugees in giving them the protection they deserve as human beings.
319.	However, I must state with some concern that, according to our information, the Office of the United Nations High Commissioner for Refugees has decided to put an end to the aid operation, despite the fact that there is an agreement between that organization and our Government concerning activities to render refugees self-reliant which will be in force until 31 December this year. In view of this situation, we request the Office of the United Nations High Commissioner for Refugees to continue its valuable and resolute support in order to relieve the most pressing needs of these poor Nicaraguans.
320.	Nicaragua, for its part, as a nation, is confronting an historic challenge of institutional consolidation and economic reconstruction which our country also wishes to support as far as it can. Our Government has never claimed or had pretensions to set itself up as a judge of political events in or the affairs of other countries, and it wishes to maintain friendly relations with the Government of National Reconstruction of Nicaragua within the framework of sincere cooperation and mutual respect of Central American States, whose people constitute one family or, to put it better, one nation in the full sense of the word.
321.	Consequently, we firmly support the recommendations of the member countries of ECLA, those of the Action Committee of the Latin American Economic System, those of the Inter-American Development Bank and those of the Central American Bank for Economic Integration concerning international assistance for Nicaragua.
322.	Of course, the United Nations system will also have to co-ordinate and increase its contribution to the task of reconstruction which has to be carried out, and Honduras appeals to Member States from this podium to take part generously in the programmes being studied or carried out by UNDP, the World Bank and other agencies to assist Nicaragua.
323.	The Government of Honduras is continuing to give impetus to the internal efforts necessary for balanced economic and social development in the country, and for the material and cultural well-being of its inhabitants. To this end, further stages in the programme of basic infrastructure have been completed with the opening of a highway to the rich regions of the Valle de Olancho and the opening of a new port on the Pacific in the Gulf of Fonseca.
324.	Efforts have also gone on constantly to increase agricultural production, in terms both of basic food cereals and of agricultural products for export, in an attempt to achieve stable earnings which in turn could fund expansion of the national economy.
325.	Co-operation with international bodies, particularly those of the United Nations system, and with friendly Governments has been intensified since the Government of Honduras attempted effectively to integrate financial aid and foreign technical assistance in the 1979 to 1983 national development plan.
326.	However, a few years short of that date, the world is in full debate on the economic chaos created by the energy crisis. The high price of oil has disrupted the economy of countries, and those which do not produce 
it are obliged to divert enormous sums of money to obtain it, creating for developing countries lacking in hydrocarbons a really critical situation, since the imperative of development does not allow of delays, vacillations or retrogressions. We therefore hope that the arguments which Mexico put forward yesterday through the person of its illustrious President will help to dissipate as far as possible the heavy clouds at present darkening the horizon of those countries which do not possess these vital elements.
327.	At the same time, the developing peoples must continue to confront the situation of tariff and non-tariff barriers put up by the highly industrialized countries which place additional limitations on our efforts, and if we look at this sincerely I am sure that-the difficulties can be overcome by frank, open, thorough dialogue which would lead to genuine international economic co-operation.
328.	In this context, Honduras firmly supports the declaration of the Ministers for Foreign Affairs of the Group of 77 on various important aspects of the economic negotiations going on at the international level at this time.
329.	The major tragedy of refugees in South-East Asia calls for a wide-ranging, generous programme based on understanding, which would permit the resettlement of thousands of deserving families, who need not only a temporary refuge but also some certainty of a proper future, and the best efforts should be made to see that the causes of such a deeply distressing and enormous exodus are removed.
330.	As for the problems of children throughout the world, through a national committee presided over by the First Lady of the nation, Carlota de Paz Garcia, with the active participation of governmental agencies, private bodies and welfare bodies, Honduras has for its part carried out the aims of the International Year of the Child.
331.	In this attempt to afford every advantage to our men of the future, in 1979 wide dissemination has been given in Honduras to the rights of the child and the need to provide adequately in our society for its basic requirements in terms of nutrition, literacy, a healthy family environment and a gradual and effective in-corporation in the life of the nation.
332.	Honduras, which is a party to the Inter- American Convention on Human Rights adopted in San José in 1969 at an historic Conference in which I had the honour to take part as head of my country's delegation, welcomed this month the setting up of its main body, the Inter-American Court of Human Rights.
333.	My Government continues, moreover, to observe the free exercise of civil, political and economic rights of the inhabitants and, within the institutional framework, the Government of the Armed Forces fully guarantees at present an electoral process which has deeply democratic roots, and this will culminate in a general election in April 1980 for the members of a national constituent assembly.
334.	The pre-election stage is going ahead with the most rigorous observance of the law and in full freedom. Any Honduran can publicly say or state in writing, without fear of reprisals, whatever he so desires. In Honduras, although my country is very small, very modest, very humble, there is not a single political prisoner or political exile. I invite anybody here in the Assembly to visit us and see the proof of what I am saying. There are no guerrilla groups, no terrorist groups. There are no acts of violence and no kidnappings of the kind that are the fashion in other part s of the world. All our inhabitants have full freedom of movement without any restrictions whatever in an atmosphere of complete tranquillity. The rights of association and of peaceable assembly are fully guaranteed. The judiciary is absolutely independent in making its decisions.
335.	Of course, because we are a small and poor developing country, it is natural that we are somewhat overwhelmed by the major challenges of development. We have to be more energetic in combating our problems of housing, malnutrition, disease and illiteracy in rural areas, the excessively rapid growth of our towns and cities, and many other imbalances caused by inflation and economic disorders, evils which are endemic throughout the world.
336.	And we can say with satisfaction that we are holding our own in dealing with these scourges. The most important areas in our national budget come under the headings of communications, education and public health. There is a land reform in progress and proceeding according to plan which is based on a law that is the most progressive in Central America. Trade union and co-operative movements are in the forefront in the region, both in organization and in achievement. We are devoting our best material and human resources to this struggle, and we are sure that we will meet the challenges of domestic peace, and peaceful coexistence at the regional level, and that we will achieve a proper democracy based on bread, a roof over one's head and dignity.
337.	In the context of the United Nations, my Government hopes to put the finishing touches to the process of ratification of the International Covenant on Civil and Political Rights, and the International Covenant on Economic, Social and Cultural Rights, in the hope that we can deposit our instruments of ratification before the end of this year.
338.	In conclusion, I should like to state that Honduras has continued to give close attention to the tasks of the Third United Nations Conference on the Law of the Sea. We hope that not only will institutions be consolidated—which, like the 12-mile limit of the territorial sea and the 200-mile exclusive economic zone are part of international customary law—but also that machinery will be set up which, in a truly international regime, will ensure the exploration and exploitation of the sea-bed as the common heritage of mankind.
339.	Honduras, most conscious of the high honour and responsibility involved, has this year chaired the Group of 77 developing countries. And, in again thanking the member countries of the Group for their cooperation and assistance, Honduras repeats that it is willing to continue to serve most devotedly the interests of those same countries.
340.	Honduras needs resources from the sea in order to supplement the nutritional requirements of its population, and to ensure the proper growth of a healthy and diversified economy. It further needs, like the other developing countries and the international community as a whole, the full observance of the rights embodied in General Assembly resolution 2749 (XXV). It requires also that the negotiations of the ninth and last session of the Conference in 1980 conclude with the setting up of the international machinery essential to the exploitation of the sea-bed and ocean floor.
341.	Undoubtedly, the sea is the fourth dimension of the world economy, particularly at a time such as this, when the tidal wave of human reproduction before the year 2000 threatens to wipe off the map millions of people from lack of food and vitamins.
342.	Honduras therefore considers that any national legislation or treaty of limited participation designed to allow large consortia to exploit the sea-bed would run counter to international law already in force, and would disrupt the process of negotiations already undertaken. Any action or operation carried out under instruments of that kind would in our view be completely lacking in validity and the international community would have to take action against them by calling for a proper sense of responsibility, and thus defending bravely and strongly the common heritage of mankind.